Case 1:19-cr-00015-AJN Document 43-1 Filed 12/20/19 Page 1 of 6

=
cm
be “

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee eee xX.
Dok 020,
UNITED STATES OF AMERICA : JAN 0 7 2
~ CONSENT PRELIMINARY
-V.- : ORDER OF FORFEITURE/
MONEY JUDGMENT
VIRGINIA LALLAVE, :
a/k/a “Virginia Munguia,” : 19 Cr. 15 (AJN)
a/k/a “Vee,” :
Defendant.
pega mee meee eee x

WHEREAS, on or about January 7, 2019, VIRGINIA LALLAVE a/k/a “Virginia
Munguia,” a/k/a “Vee,” (the “Defendant”), was charged ina five-count Indictment 19 Cr. 15 (AJN)
(the “Indictment”) with serious bodily injury resulting from narcotics distribution, in violation of
Title 21, United States Code, Sections B12 and 841, and Title 18, United States Code, Section 2
(Count One); distribution and possession with intent to distribute 40 grams and more of mixtures
and substances containing a detectable amount of fentanyl, in violation of Title 21, United States
Code, Sections 812 and 841, and Title 18, United States Code, Section 2 (Count Two); distribution
of mixtures and substances containing a detectable amount of heroin, in violation of Title 21,
United States Code, Sections 812 and 841, and Title 18, United States Code, Section 2 (Count
Three); conspiracy to distribute and possess with intent to distribute (i) 40 grams and more of
mixtures. and substances containing a detectable amount of fentanyl, and (ii) mixtures and
substances containing a detectable amount of heroin, in violation of Title 21, United States code,
Section 846 (Count Four); and conspiracy to distribute and possess with intent to distribute
mixtures and substances containing a detectable amount of cocaine, in violation of Title 21, United

States Code, Section 846 (Count Five);

cea

;
!
i
;
yi
4
‘
0
j
at

 
Case 1:19-cr-00015-AJN Document 43-1 Filed 12/20/19 Page 2 of 6

WHEREAS, the Indictment included a forfeiture allegation as to Counts One
through Five, seeking forfeiture to the United States, pursuant to Title 21, United States Code,
Section 853, of any and all property constituting, or derived from, any proceeds obtained, directly
or indirectly, as a result of the offenses charged in Counts One through Five of the Indictment, and
any and all property used, or intended to be used, in any manner or part, to commit, or to facilitate
the commission of, the offenses charged in Counts One through Five of the Indictment, including
but not limited to a sum of money in United States currency representing the amount of proceeds
traceable to the commission of the offenses charged in Counts One through Five of the Indictment;

WHEREAS, on or about July 3, 2019, the Defendant pled guilty to Counts Pour
and Five of the Indictment, pursuant to a pled azreement with the Government, wherein the
Defendant admitted the forfeiture allegation with respect to Counts Four and Five of the Indictment
and agreed to forfeit to the United States, pursuant to Title 21, United States Code, Section 853,
all property real or personal, constituting or derived from any proceeds the Defendant obtained
directly or indirectly as a result of the offenses charged in Counts Four and Five of the Indictment,
and any and all property used and intended to be used in any manner and part to commit and
facilitate the commission of the offenses charged in Counts Four and Five of the Indictment;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $9,305.00 in United States currency, representing the proceeds traceable to the offenses
charged in Counts Four and Five of the Indictment; and |

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offenses charged in Counts Four and Five of the

Indictment cannot be located upon the exercise of due diligence,

 
Case 1:19-cr-00015-AJN Document 43-1 Filed 12/20/19 Page 3 of 6

6, Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,
upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment, the United States
Attorney's Office is authorized to conduct any discovery needed to identify, locate or dispose of
forfeitable property, including depositions, interrogatories, requests for production of documents
and the issuance of subpoenas.

7. This Court shall retain jurisdiction to enforce this Consent Preliminary
Order of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of
the Federal Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLAN K)

 
Case 1:19-cr-00015-AJN Document 43-1 Filed 12/20/19 Page 4 of 6

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States
Attorney Justin V. Rodriguez of counsel, and the Defendant, and his counsel, Martin Cohen, Esq.,
that:

lL. As a result of the offenses charged in Counts Four and Five of the
Indictment, to which the Defendant pled guilty, a money judgment in the amount of $9,305.00 in
United States currency (the “Money Judgment”), representing the proceeds traceable to the
offenses charged in Counts Four and Five of the Indictment, shall be entered against the Defendant,

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, VIRGINIA
LALLAVE, and shall be deemed part of the sentence of the Defendant, and shal! be included in
the judgment of conviction therewith.

3. All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the “United States Marshals Service” and
delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New
York, New York 10007 and shall indicate the Defendant’s name and case number.

4, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Asset Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5, Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

 
Case 1:19-cr-00015-AJN Document 43-1 Filed 12/20/19 Page 5 of 6

9. The signature page of this Consent Preliminary Order of Forfeiture/Money
Judgment may be executed in one or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same instrument.
AGREED AND CONSENTED TO;

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

By: Lesbo R bby toy November 5, 2019
Justin V. Rodriguez “ 7 DATE
Assistant United States Attorney
One St. Andrew’s Plaza
New York, NY 10007

(212) 637-259 |

 

 

 

VIRGINIA LALLAVE
VE kable / 19)

By: LLC VE 19-4 19} q
VIRGINIA LALLAVE DATE

By: Hep CL? | (L/19/) 4
Martin Cohen, Esq. DATE

Attorney for Defendant

14/23/19

DATE

 

 

} UNITED STATES DISTRICT JUDGE

 
Case 1:19-cr-00015-AJN Document 43-1 Filed 12/20/19 Page 6 of 6

 
